1 Reported in 210 N.W. 865.
The Hennepin County Bar Association asks for the disbarment of V.L. Larson. Honorable W.A. Schultz, one of the judges of the First judicial district, was appointed referee to take the evidence, and make findings of fact, which have been made, and which being sustained by the evidence we now adopt.
Respondent was delinquent in remitting to his client money collected. Some of it was remitted after these proceedings were instituted though about a year after it was received. Such conduct is of course inherently wrong. It also destroys public confidence in the profession. Attorneys, especially, know that such conduct is both legally and morally wrong. Attorneys should not collect or handle their clients' money if they do not have the integrity and personal ability to promptly pass it on to the owner. There can be but one result. The activity of the petitioning association is commendable.
Formal judgment of disbarment will be entered removing V.L. Larson from his office of attorney at law in this state. *Page 195